
	
		I
		112th CONGRESS
		1st Session
		H. R. 1839
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2011
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To ensure and foster continued patient safety and quality
		  of care by making the antitrust laws apply to negotiations between groups of
		  independent pharmacies and health plans and health insurance issuers (including
		  health plans under parts C and D of the Medicare Program) in the same manner as
		  such laws apply to protected activities under the National Labor Relations
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Community Pharmacy Fairness Act of
			 2011.
		2.Application of
			 the antitrust laws to independent pharmacies negotiating with health
			 plans
			(a)In
			 generalAny independent
			 pharmacies who are engaged in negotiations with a health plan regarding the
			 terms of any contract under which the pharmacies provide health care items or
			 services for which benefits are provided under such plan shall, in connection
			 with such negotiations, be entitled to the same treatment under the antitrust
			 laws as the treatment to which bargaining units which are recognized under the
			 National Labor Relations Act are entitled in connection with activities
			 described in section 7 of such Act. Such a pharmacy shall, only in connection
			 with such negotiations, be treated as an employee engaged in concerted
			 activities and shall not be regarded as having the status of an employer,
			 independent contractor, managerial employee, or supervisor.
			(b)Protection for
			 good faith actionsActions taken in good faith reliance on
			 subsection (a) shall not be the subject under the antitrust laws of criminal
			 sanctions nor of any civil damages, fees, or penalties beyond actual damages
			 incurred.
			(c)No change in
			 National Labor Relations ActThis section applies only to
			 independent pharmacies excluded from the National Labor Relations Act. Nothing
			 in this section shall be construed as changing or amending any provision of the
			 National Labor Relations Act, or as affecting the status of any group of
			 persons under that Act.
			(d)Effective
			 dateThe exemption provided in subsection (a) shall apply to
			 conduct occurring beginning on the date of the enactment of this Act.
			(e)Limitations on
			 exemptionNothing in this section shall exempt from the
			 application of the antitrust laws any agreement or otherwise unlawful
			 conspiracy that—
				(1)would have the effect of boycotting any
			 independent pharmacy or group of independent pharmacies, or would exclude,
			 limit the participation or reimbursement of, or otherwise limit the scope of
			 services to be provided by, any independent pharmacy or group of independent
			 pharmacies with respect to the performance of services that are within the
			 scope of practice as defined or permitted by relevant law or regulation;
				(2)allocates a market among
			 competitors;
				(3)unlawfully ties
			 the sale or purchase of one product or service to the sale or purchase of
			 another product or service; or
				(4)monopolizes or
			 attempts to monopolize a market.
				(f)Limitation based
			 on market share of groupThis section shall not apply with
			 respect to the negotiations of any group of independent pharmacies with a
			 health plan regarding the terms of any contract under which such pharmacies
			 provide health care items or services for which benefits are provided under
			 such plan in a PDP region (as defined in subsection (j)(4)) if the number of
			 pharmacy licenses of such pharmacies within such group in such region exceeds
			 25 percent of the total number of pharmacy licenses issued to all retail
			 pharmacies (including both independent and other pharmacies) in such
			 region.
			(g)No effect on
			 title VI of Civil Rights Act of
			 1964Nothing in this section shall be construed to
			 affect the application of title VI of the Civil
			 Rights Act of 1964.
			(h)No application
			 to specified Federal programsNothing in this section shall apply
			 to negotiations between independent pharmacies and health plans pertaining to
			 benefits provided under any of the following:
				(1)The Medicaid
			 Program under title XIX of the Social Security
			 Act (42 U.S.C. 1396 et seq.).
				(2)The State
			 Children’s Health Insurance Program (SHIP) under title XXI of the
			 Social Security Act (42 U.S.C. 1397aa
			 et seq.).
				(3)Chapter 55 of
			 title 10, United States Code (relating to medical and dental care for members
			 of the uniformed services).
				(4)Chapter 17 of
			 title 38, United States Code (relating to Veterans’ medical care).
				(5)Chapter 89 of
			 title 5, United States Code (relating to the Federal employees’ health benefits
			 program).
				(6)The
			 Indian Health Care Improvement Act
			 (25 U.S.C. 1601 et seq.).
				(i)DefinitionsFor
			 purposes of this section:
				(1)Antitrust
			 lawsThe term antitrust laws—
					(A)has the meaning
			 given it in subsection (a) of the first section of the
			 Clayton Act (15 U.S.C. 12(a)), except
			 that such term includes section 5 of the Federal
			 Trade Commission Act (15 U.S.C. 45) to the extent such section 5
			 applies to unfair methods of competition; and
					(B)includes any State
			 law similar to the laws referred to in subparagraph (A).
					(2)Health plan and
			 related terms
					(A)In
			 generalThe term health
			 plan—
						(i)means a group
			 health plan or a health insurance issuer that is offering health insurance
			 coverage;
						(ii)includes any
			 entity that contracts with such a plan or issuer for the administering of
			 services under the plan or coverage; and
						(iii)includes a
			 prescription drug plan offered under part D of title XVIII of the Social
			 Security Act and a Medicare Advantage plan offered under part C of such
			 title.
						(B)Health insurance
			 coverage; health insurance issuerThe terms health
			 insurance coverage and health insurance issuer have the
			 meanings given such terms under paragraphs (1) and (2), respectively, of
			 section 733(b) of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1191b(b)).
					(C)Group health
			 planThe term group health plan has the meaning
			 given that term in section 733(a)(1) of the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1191b(a)(1)).
					(3)Independent
			 pharmacyThe term
			 independent pharmacy means a pharmacy that has a market share
			 of—
					(A)less than 10
			 percent in any PDP region; and
					(B)less than 1
			 percent in the United States.
					For purposes
			 of the preceding sentence, all pharmacies that are members of the same
			 controlled group of corporations (within the meaning of section 267(f) of the
			 Internal Revenue Code of 1986) and all pharmacies under common control (within
			 the meaning of section 52(b) of such Code but determined by treating an
			 interest of more than 50 percent as a controlling interest) shall be treated as
			 1 pharmacy.(4)PDP
			 regionThe term PDP
			 region has the meaning given such term in section 1860D–11(a)(2) of the
			 Social Security Act (42 U.S.C. 1395w–111(a)(2)).
				(j)5-Year
			 sunsetThe exemption provided
			 in subsection (a) shall only apply to conduct occurring during the 5-year
			 period beginning on the date of the enactment of this Act and shall continue to
			 apply for 1 year after the end of such period to contracts entered into before
			 the end of such period.
			(k)General
			 accountability office study and reportThe Comptroller General of the United
			 States shall conduct a study on the impact of enactment of this section during
			 the 6-month period beginning with the 5th year of the 5-year period described
			 in subsection (j). Not later than the end of such 6-month period, the
			 Comptroller General shall submit to Congress a report on such study and shall
			 include in the report such recommendations on the extension of this section
			 (and changes that should be made in making such extension) as the Comptroller
			 General deems appropriate.
			(l)OversightNothing
			 in this section shall preclude the Federal Trade Commission or the Department
			 of Justice from overseeing the conduct of independent pharmacies covered under
			 this section.
			
